Matter of Seidler v Ash (2017 NY Slip Op 02796)





Matter of Seidler v Ash


2017 NY Slip Op 02796


Decided on April 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2016-13200

[*1]In the Matter of Steven Seidler, et al., petitioners,
vSylvia G. Ash, etc., et al., respondents.


Doron Zanani, New York, NY, for petitioners.
Eric T. Schneiderman, Attorney General, New York, NY (Alissa S. Wright of counsel), for respondent Sylvia G. Ash.
Robert Teitelbaum, Valley Stream, NY, respondent pro se and for respondent Loft E, LLC.
Stein Farkas & Schwartz, LLP, New York, NY (Danielle Siegal of counsel), for respondents Atlantic Lev Y, LLC, Hyman Schattner, and 1236 Atlantic, LLC.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent Sylvia G. Ash, a Justice of the Supreme Court, Kings County, to determine three motions in an action entitled Seidler v Knopf , pending in that court under Index No. 506453/14.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16). The petitioners have failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., HALL, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court